If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re HAYLE NICOLE RAY, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 29, 2020
               Petitioner-Appellee,

v                                                                   No. 349802
                                                                    Wayne Circuit Court
HAYLE NICOLE RAY,                                                   Family Division
                                                                    LC No. 18-000891-DL
               Respondent-Appellant.


Before: GADOLA, P.J., and RONAYNE KRAUSE and O’BRIEN, JJ.

PER CURIAM.

       Respondent appeals as of right an order of disposition placing her on out-of-home
probation in a nonsecure residential facility following her violation of in-home probation that was
imposed pursuant to her initial plea to truancy, MCL 712A.2(a)(4). We affirm.

                                       I. BACKGROUND

        In October 2018, respondent admitted that she had been absent from school without a
lawful excuse at least 19 times from August 30, 2017, to November 28, 2017. The trial court
entered an order of disposition imposing in-home probation with conditions that respondent attend
school every day, participate in tutoring if necessary, and provide the court with a report card
showing passing grades at each subsequent hearing. By February 2019, respondent’s attendance
had not improved and petitioner filed a supplemental violation of probation petition. The trial
court twice postponed disposition on the petition to give respondent an opportunity to improve her
attendance and performance. By May of 2019 respondent’s attendance and performance had still
not improved. The trial court then entered a second order of disposition, placing respondent on
out-of-home probation in a nonsecure residential facility. Respondent now appeals.




                                                -1-
                                          II. ANALYSIS

        Respondent argues that the trial court abused its discretion by placing her on out-of-home
probation because 1) her repeated unexcused absences from school were attributable to social
anxiety, a learning disorder, and bullying, 2) respondent’s mother was working diligently to
address respondent’s issues, and 3) it was not in respondent’s best interests to be removed from a
stable home and placed in a residential facility with other troubled youths. We disagree.

        This Court reviews a trial court’s order of disposition in a juvenile delinquency proceeding
for an abuse of discretion, while the trial court’s factual findings are reviewed for clear error. In
re Diehl, 329 Mich. App. 671, 687; 944 NW2d 180 (2019). “A trial court abuses its discretion when
it chooses an outcome falling outside the range of principled outcomes.” Id. (quotation marks and
citation omitted). This Court reviews de novo “issues of statutory interpretation, as well as family
division procedure under the court rules . . . .” In re VanDalen, 293 Mich. App. 120, 131-132; 809
NW2d 412 (2011) (quotation marks and citations omitted).

        The trial court did not abuse its discretion by placing respondent on out-of-home probation
because respondent’s school attendance and performance had not improved after seven months of
in-home probation. Under MCL 712A.2(a)(4), the family division of circuit court acquires
“[e]xclusive original jurisdiction” over a juvenile who “willfully and repeatedly absents himself
or herself from school or other learning program intended to meet the juvenile’s educational
needs . . . .” MCR 3.943(E)(1) provides: “If the juvenile has been found to have committed an
offense, the court may enter an order of disposition as provided by MCL 712A.18.” MCL
712A.18(1) provides a trial court broad discretion to enter an order of disposition “appropriate for
the welfare of the juvenile and society in view of the facts proven and ascertained[.]” A trial court
with jurisdiction over a juvenile may (a) provide a warning to the juvenile or her parents, (b) place
the juvenile on probation in her own home, (c) place the juvenile in a suitable foster home, or (d)
place the juvenile in a private institution licensed to care for juveniles of similar age, sex, and
characteristics, in addition to other options such as the imposition of civil fines or community
service. MCL 712A.18(1)(a)-(d) and (i)-(j).

        In this case, respondent admitted to at least 19 unexcused absences from school in a two-
month period. The trial court entered an initial order of disposition placing respondent on in-home
probation and ordering respondent to 1) attend school every day, 2) participate in tutoring if
necessary, and 3) provide the court with a report card showing passing grades at each subsequent
hearing. After about three months of in-home probation, respondent’s attendance had not
improved, and she was failing all but one of her classes due to poor attendance. She had been
absent 11 days in a two-month period and had never attended her first period class. Respondent
disagreed with the court that her attendance was inadequate. Respondent’s mother explained that
the person she paid to drive respondent to school was unreliable. When the trial court asked
respondent why she did not take the bus, respondent explained that there were too many people
she did not know on the bus, and that the last time she took the bus, the only open seat was “all the
way in the back.” The court asked, “You can’t sit in the back[?]” Respondent answered that she
could not. Following this hearing petitioner filed a supplementary violation of probation petition.

      Two months later, respondent was failing all but two of her classes, but her attendance had
improved. Petitioner’s counsel recommended holding over disposition on the violation of


                                                -2-
probation petition for 30 days, and the trial court agreed. One month later, respondent had stopped
attending school altogether and was failing all her classes. She had been evaluated for inpatient
psychiatric treatment due to suicidal ideation, but had begun a daily outpatient program instead.
Again, petitioner’s counsel recommended holding over disposition on the violation of probation
petition for 30 days, and again, the trial court agreed. One month later, respondent’s attendance
had not improved—she had only attended one full day of school in the previous month.
Respondent’s caseworker explained that some of the absences were attributable to respondent’s
outpatient psychiatric program, but at least seven absences were unexcused.

       MCR 3.943(E)(2) provides:

              In making second and subsequent dispositions in delinquency cases, the
       court must consider imposing increasingly severe sanctions, which may include
       imposing additional conditions of probation; extending the term of probation;
       imposing additional costs; ordering a juvenile who has been residing at home into
       an out-of-home placement; ordering a more restrictive placement; ordering state
       wardship for a child who has not previously been a state ward; or any other
       conditions deemed appropriate by the court. [Emphasis added.]

        In this case, the trial court only placed respondent on out-of-home probation after her
school attendance and performance remained poor during seven months of in-home probation.
Throughout that period, respondent’s mother offered several explanations for respondent’s
continuing violations of in-home probation. At the first probation review hearing, respondent’s
mother, attributing some of the absences to respondent’s voluntary choice, stated that she had quit
her job to take respondent to school and sit in class with her. She also reported that she had
arranged for a doctor to evaluate respondent for social phobia. At the next hearing, respondent’s
mother reported that she had sent the school a letter requesting an individualized education plan
(IEP) for respondent, and that she had “placed” respondent with her brother-in-law, who was
“making sure” that respondent attended school. At the next hearing, respondent’s mother reported
that respondent would be evaluated for an IEP shortly, and that respondent had begun waking up
on time and walking to the bus stop on her own. When respondent’s attendance had not improved
by the time of the dispositional hearing, respondent’s mother attributed respondent’s absences to
bullying, illness, the incarceration of respondent’s father, and the school’s failure to put an IEP in
place. Respondent and her mother also contested the accuracy of the school’s record keeping.
Respondent’s mother admitted that there was no valid excuse for at least seven of respondent’s
absences throughout the previous month, while respondent herself told the court, “I didn’t miss
that many days.” Respondent’s mother reported that she was going to sell her home and move the
family to a different school district.

         The trial court imposed out-of-home probation, reasoning that, despite having adequate
time to take remedial action, the efforts respondent and her mother made were plainly inadequate
because respondent’s attendance was not improving. On appeal, respondent renews several of her
mother’s arguments and adds others that were not presented to the trial court, such as the argument
that respondent could have enrolled in online classes instead of being placed in a residential
facility. Even assuming that respondent’s and her mother’s explanations for the continuing
violations of in-home probation were truthful, and even assuming that respondent’s mother
diligently pursued the remedial measures she discussed with the court, respondent’s school


                                                 -3-
attendance and performance had not improved after seven months. The trial court was required
by MCR 3.943(E)(2) to “consider imposing increasingly severe sanctions” in its second order of
disposition in this case. After twice postponing disposition on the supplemental violation of
probation petition, and seeing no improvement in respondent’s school attendance or academic
performance, the trial court reasonably concluded that there was no reasonable expectation of
respondent’s attendance improving if she remained at home. Therefore, the trial court did not
abuse its discretion in imposing out-of-home probation.

       Affirmed.



                                                         /s/ Michael F. Gadola
                                                         /s/ Amy Ronayne Krause
                                                         /s/ Colleen A. O’Brien




                                             -4-